Citation Nr: 1705833	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals, status post fracture of the neck.

2.  Entitlement to service connection for residuals, status post fracture of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for residuals of neck and spine fractures.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding service connection for residuals of neck fracture was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

In December 2013, the Board remanded the claim for service connection for residuals of neck fracture for further development, as well as remanded a claim for service connection for residuals of spine fracture for issuance of an SOC and opportunity to perfect an appeal as to that matter.  As requested in the December 2013 remand, and as mandated by Manlincon v. West, 12 Vet. App. 199 (1998), an August 2015 SOC was issued regarding the Veteran's claim for service connection for residuals of spine fracture.  The Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veterans' Appeals) in September 2015.

In December 2015, the Board remanded the claims on appeal to the RO, via the Appeal Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a May 2016 supplemental SOC (SSOC)), and returned these matters to the Board.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these  matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2015 remand, the Board directed the AOJ to obtain a VA examination and opinion as to the likelihood that any diagnosed disability neck/cervical or  thoracolumbar spine is medically related to service, to particularly include  the 1971 motorcycle accident thereub.  The Board specified that the examiner should consider and discuss pertinent evidence, to include private treatment record such as a March 2001 X-ray report noting an old compression fracture and a May 2006 treatment impression of focal degenerative changes at the thoracolumbar junction possibly related to old trauma.  Such records also includes a September 2008 private treatment note indicating that the Veteran's May 2006 X-ray of the lumbar spine revealed degenerative changes related to old trauma.

On VA examination conducted in March 2016, pursuant to the remand, the examiner diagnosed  degenerative joint disease and changes of the cervical spine and lumbar spine.  The examiner opined that each diagnosed  disability was less likely than not incurred in or caused by service.  Notably, however, in formulating the requested opinion, the examiner did not consider and discuss all the references to the Veteran's history-specifically, references to "old trauma"-reflected in the private treatment records, as directed.   The examiner report also does not clearly reflect that all lay assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of associated symptoms-were considered.  
Under these circumstances, the Board is unable to find that the AOJ substantially complied with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Accordingly, further remand of these matters to obtain the previously requested medical opinions-preferably, from the March 2016 VA examiner or, if necessary, another appropriate physician based on claims file review (if possible)-is  required.   See Stegall, supra.

Prior to taking action responsive to the above, to ensure, to ensure that  all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.   See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R. § 3.159..  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the March 2016 VA examiner an addendum opinion addressing the etiology of current  cervical spine and thoracolumbar spine disabilities.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined ,all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed cervical spine and thora- columbar spine disability, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: (a) first manifested in service; (b) manifested to a compensable degree within one year of service discharge (i.e., August 1974); OR (c) is otherwise medically-related to in-service injury or disease, to particularly include the 1971 motorcycle accident therein. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to particularly include the following:

    a,   the March 2001 private treatment X-ray report noting an old compression fracture;
   
   b.   the April 2001 private treatment MRI report of the thoracic spine noting multilevel spondylosis changes
   
   c. the May 2006 private treatment X-ray report of the lumbosacral spine noting that the site of degenerative change and relative sparing of the remaining spine raises the question of sequelae due to prior trauma;
   
   d the May 2006 private treatment impression of focal degenerative changes at the thoracolumbar junction possibly related to old trauma;
   
   e.  the May 2006 private treatment assessment indicating a remote history of multiple trauma including a major trauma in which the Veteran sustained fractures in 1970; and 
   
   f.  the September 2008 private treatment note indicating that the Veteran's May 2006 X-ray of the lumbar spine revealed degenerative changes related to old trauma.

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as the onset, nature, and continuity of symptoms.  

The physician is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why. 

Notably, the absence of documented evidence of cervical spine problems during the Veteran's service or at discharge should not serve as the sole basis for a negative opinion. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include that added to the VBMS and/or Virtual VA file(s)  since the last adjudication) and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


